DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a response; amended claims 1, 3, 4, 6-9; cancelled claims 2 and 10-20; and added new claims 21-32.
Applicant’s amendment of claim 1 overcomes the 112(b) Rejection previously presented in the Non-Final Rejection of 02/22/2021. 

REASONS FOR ALLOWANCE
Claims 1, 3-9, 21-32 are allowed. 

The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, Humfeld teaches a method for curing a composite part, comprising:
 placing the composite part onto a topside of a cure tool, wherein a bottom surface of the composite part contacts the topside of the cure tool and a top surface of the composite part is opposite the bottom surface of the composite part (Figure 12 and 22); 
placing the cure tool and the composite part into an autoclave (Figure 12 and [0042]); 
using the autoclave to apply external heat to the cure tool and the composite part, wherein air flows over the top surface of the composite part to heat the top surface of the composite part [0056]; and
applying additional heat to a backside of the cure tool utilizing heating elements comprising integrated-subsurface susceptors or resistors within tool that are used to control the temperature at various locations within a composite material (Figure 21 and [0076]-[0079]), wherein the backside of the cure tool is opposite the topside of the cure tool.

Trudeau teaches a tool surface for forming an article, comprising heating and cooling units (Figure 1-3, item 16 and [0033]-[0034]), wherein the heating unit is a radiation source [0035]. Trudeau teaches a layer of flexible insulating material extending around the heating unit support comprising the heating units to minimize losses of heat from the sides [0073]. 
Frul teaches a thermally regulated injection mold in which the tooling layer is a relatively thin layer (Abstract and Figures 3 and 10), wherein a heating medium and cooling medium are directed into cavities within a mold to efficiently regulate the temperature of the mold [0036].  
Humfeld in view of Trudeau and Frul does not explicitly teach a plurality of radiative heating sources positioned in each of the closed cell cavities. It would not have been obvious to further modify the process of Humfeld in view of Trudeau and Frul such that a plurality of radiative heating sources positioned in each of the closed cell cavities.

Regarding claim 21, Humfeld in view of Trudeau and Frul teaches a layer of insulating material is provided over the mold and mold support and around the heating unit support (i.e., providing insulation of closed cell cavities) to enclose the portion of the heating volume used and help contain the heat to the component and mold 11 to reduce losses from the edges of the heating volume (i.e., prevent transfer of heat) (Trudeau, Figure 1b and [0066]).
Humfeld in view of Trudeau and Frul does not explicitly teach applying additional heat to the backside of the cure tool comprises preventing transfer of heat to the topside of the cure tool by conduction or convection via vacuum and insulation of closed cell cavities on the backside of the cure tool.
Ganji (Nonlinear Systems in Heat Transfer, Mathematical Modeling and Analytical Methods, 2018, Pages 105-151) teaches unlike conduction and convection, heat transfer by thermal radiation does not necessarily need a material medium for the 
While it is obvious that radiation heat transfer is more efficient in a vacuum, it would not have been obvious to one of ordinary skill in the art to modify the process of Humfeld in view of Trudeau and Frul with vacuum and insulation of closed cell cavities on the backside of the cure tool to prevent transfer of heat to the topside of the cure tool by conduction. 

Regarding claim 27, Humfeld in view of Trudeau and Frul does not explicitly teach maintaining the closed cell cavities under vacuum pressure via a vacuum manifold during portions of curing of the composite part.
Ganji teaches unlike conduction and convection, heat transfer by thermal radiation does not necessarily need a material medium for the energy transfer. In the case of thermal radiation from a solid surface, the medium through which the radiation passes could be vacuum, gas, or liquid. Molecules and atoms of the medium can absorb, reflect, or transmit the radiation energy. If the medium is a vacuum, since there are no molecules or atoms, the radiation energy is not attenuated and, therefore, fully transmitted. Therefore, radiation heat transfer is more efficient in a vacuum. 
It would not have been obvious to one of ordinary skill in the art to modify the process of Humfeld in view of Trudeau and Frul with vacuum and insulation of closed cell cavities on the backside of the cure tool to prevent transfer of heat to the topside of the cure tool by conduction. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HANA C. PAGE
Examiner
Art Unit 1745



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742